Citation Nr: 1010861	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of legal eligibility for death pension benefits to has 
been received.

3.  Legal entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from May 1943 to 
August 1945, followed by regular Philippine Army service 
through the end of August 1945.  He was a recipient of the 
Purple Heart Medal, Bronze Star Medal, and Combat Infantryman 
Badge (CIB).  The Veteran died in June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from actions taken in 2007 and 2008 by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) to deny the appellant's claims.

The appellant is the Veteran's surviving spouse, and she has 
pursued this appeal without the assistance of a 
representative.  While she is free to proceed in this manner, 
the Board notes that assistance and representation are 
available to her without charge from any number of accredited 
veterans service organizations.  She can obtain information 
about how to contact these organizations, as well as a VA 
Form 21-22, Appointment of Representative, from the RO, 
should she so desire.

The appellant's claim of entitlement to service connection 
for the cause of the Veteran's death and her claim of legal 
eligibility for death pension benefits were previously denied 
by a March 1992 rating decision.  The appellant was notified 
of those denials that same month, but she did not initiate an 
appeal of either denial.  The March 1992 rating decision 
therefore represents the last final decision on the merits as 
to the issues of entitlement to service connection for the 
cause of the Veteran's death and legal eligibility for death 
pension benefits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

The March 1992 RO rating action also represents the last 
final decision on any basis as to the issue of whether the 
appellant is entitled to service connection for the cause of 
the Veteran's death and whether she is legally eligible for 
death pension benefits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, the Board will consider whether any of the 
evidence submitted since the March 1992 rating decision 
constitutes new and material evidence.

The issues of new and material evidence for service 
connection for the cause of the Veteran's death and legal 
entitlement to accrued benefits are addressed in the REMAND 
portion of the decision below and those two issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further  
action is required.


FINDINGS OF FACT

1.  The appellant's late husband (the decedent) was a member 
of the recognized guerrilla forces from May 1, 1943, through 
August 18, 1945

2.  The decedent was a member of the regular Philippine Army 
from August 19, 1945, through August 31, 1945.

3.  Based on the decedent's service, he had no legal 
eligibility for VA non-service-connected death pension 
benefits.  

4.  The appellant's claim of legal eligibility for non-
service-connected death pension benefits was denied in a 
March 1992 RO decision; notice was given to the appellant 
that same month, and she did not appeal the denial.

5.  The evidence received since the March 1992 RO decision, 
when considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate the non-service-
connected death pension benefits claim and, when considered 
together with the previous evidence of record, does not raise 
a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The March 1992 RO decision that denied the appellant's 
claim for non-service-connected death pension benefits is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received subsequent to the March 1992 rating 
decision is not new and material; thus, the claim of 
entitlement to VA benefits cannot be reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In this case, the RO informed the appellant about what was 
needed to be eligible for non-service-connected death pension 
benefits in a letter issued in March 2007.  In addition, a 
February 2008 RO letter informed the appellant of what 
constitutes new and material evidence, why her claim had 
previously been denied, and what would be needed to reopen 
the claim.  The appellant was informed of the evidence and 
information needed to establish basic eligibility to non-
service-connected death pension benefits.  

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish basic entitlement to non-service-connected death 
pension benefits.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the RO also readjudicated the case by way of an April 2008 
SOC and an April 2009 SSOC - each issued after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal, because any timing error did not affect the essential 
fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
RO reviewed the appellant's claims file.  She was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  The appellant did not provide 
any information to VA concerning available records that she 
wanted the RO to obtain for her that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include potential downstream issues such as degree 
of disability and effective date of the disability.  While 
the RO never advised the appellant of such information, 
because the reopening of the appellant's claim of basic 
eligibility for non-service-connected death pension benefits 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of such 
benefits are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was informed as to the reason her claim had 
previously been denied; she was adequately advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen her claim.  See Kent v. 
Nicholson, supra.  She was also afforded opportunities to 
submit evidence.  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  New and material evidence for claim for death pension 
benefits

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 1992 rating decision, 
in which the appellant's claim of basic eligibility for non-
service-connected death pension benefits was finally 
disallowed on the merits, is final.  38 C.F.R. § 20.1103.  
This is so because the appellant did not appeal the rating 
decision within the time period allowed.  The March 1992 
rating decision was also the last time the appellant's death 
pension claim was finally disallowed on any basis.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The March 1992 rating decision is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the March 1992 
rating decision.  

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claim for death pension benefits was denied 
in essence because her deceased husband's recognized 
guerrilla service and Philippine regular Army service did not 
qualify for non-service-connected pension benefits; any new 
and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).  
The appellant asserts that she should be awarded non-service-
connected death pension benefits based on service of her 
deceased spouse.

The evidence of record considered by the RO in reaching its 
March 1992 denial included a VA Form #32, dated in May 1949, 
which showed that the decedent had recognized guerrilla 
service from May 1, 1943, through August 18, 1945.  He 
subsequently was a member of the regular Philippine Army from 
August 19, 1945, through August 31, 1945.  No other verified 
service was documented in the evidence of record as of March 
1992.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Under Public Law 190 
of the 79th Congress (Act of October 6, 1945), persons with 
service in the Philippine Commonwealth Army; USAFFE (United 
States Armed Forces, Far East), including the recognized 
guerrillas; or service with the New Philippine Scouts shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to VA non-service-connected death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  In 
effect, those persons with such service are not entitled to 
non-service-connected VA disability pension benefits.  
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The appellant has submitted copies of various documents 
already of record.  She has also submitted various written 
statements reflecting her contentions.  However, the 
appellant has not submitted any information contrary to that 
provided to and used by VA in its verification of the 
decedent's service.  In addition, the Board notes that the 
official documents of record do not indicate, and the 
appellant has not contended, that the decedent had any 
additional service which would render her eligible for death 
pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see 
also 38 C.F.R. § 3.8(a).

The Board concludes that items of evidence received since the 
March 1992 RO denial are "new" because they are pertinent 
to the appellant's claim and were not previously of record.  
However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the appellant's 
claim.  Rather, it merely confirms that the appellant still 
believes that she is eligible for death pension benefits 
based on the decedent's service.  

The evidence added to the claims file since March 1992 does 
not demonstrate that there has been a determination that the 
decedent had any military service which would have qualified 
for basic eligibility for death pension benefits.  Since 
March 1992, no evidence establishing that her deceased 
husband had service that would confer basic eligibility for 
death pension benefits has been received - except for the 
appellant's own statements.  Her assertions alone cannot 
suffice as new and material evidence to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the 
evidentiary record continues to show that the appellant's 
deceased spouse did not have service which would have 
conferred on him basic eligibility for pension benefits.

In addition, the evidence added to the record since March 
1992 does not address or contradict the reasoning offered in 
support of the March 1992 RO decision.  In other words, it 
does not tend to support any one of the appellant's 
contentions in a manner not already shown in March 1992.  The 
newly received evidence merely demonstrates that the 
appellant continues to contend that she is entitled to death 
pension benefits.  It has no direct bearing on the issue of 
whether or not the decedent had some other period of service 
that would qualify for basic eligibility for an award of 
pension benefits.  See Shoop v. Derwinski, 3 Vet. App. 45 
(1992).

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
March 1992 RO decision does not provide relevant information 
as to the question of whether the appellant's deceased spouse 
had any pension-eligible service.  While the Veteran's 
recognized guerrilla service rendered him basically eligible 
for compensation benefits based upon that service, neither 
his recognized guerrilla service nor his two weeks in the 
regular Philippine Army rendered him eligible for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  Therefore, the 
Board finds that the appellant is still not eligible for the 
requested benefit because although the Veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for death pension benefits in this 
case.  No evidence on that point has been received since the 
March 1992 RO decision.  

For the reasons set forth above, none of the evidence added 
to the record since the March 1992 RO decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
that she has established basic legal eligibility to non-
service-connected death pension benefits based on the 
military service of the decedent.  Because none of the 
evidence added to the record since the March 1992 RO action, 
either by itself or in the context of all the evidence, both 
old and new, is evidence reflecting the existence of any 
reason to disregard the RO's determination that the 
appellant's husband did not have service that would provide 
basic eligibility for pension benefits, the Board concludes 
that the evidence of record added since the March 1992 RO 
decision does not constitute new and material evidence.  No 
evidence sufficient to reopen the appellant's death pension 
claim has been received since the March 1992 RO rating 
decision was issued.  Therefore, the March 1992 RO decision 
remains final, and the appellant's claim may not be, and is 
not, reopened.


ORDER

Reopening of the appellant's claim of entitlement to basic 
eligibility for non-service-connected death pension benefits 
is denied. 


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of a veteran's death 
which were due and unpaid preceding such veteran's death.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The 
Federal Circuit Court has also made it clear that, in order 
to support a claim for accrued benefits, the Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  

In the instant case, the Veteran died in June 1991.  The 
appellant filed a formal claim for dependency and indemnity 
compensation (DIC) benefits on a VA Form 21-534 (which also 
constitutes a claim for accrued benefits, where applicable) 
received at VA in February 1992.  That was less than one year 
after the Veteran's death.  As the RO stated in the April 
2008 SOC, the appellant met the one-year filing requirement.

However, contrary to the RO's conclusion that the Veteran did 
not have a pending claim at the time of his death in June 
1991, review of the evidence of record reveals that, in 
September 1990, he had submitted a letter to the RO in which 
he asked why he had not been afforded an increase in his 
combined disability evaluation of 20 percent.  In October 
1990, the RO responded with a request for medical 
information.  In an October 1990 letter, the Veteran again 
asked why he had not been given an increased combined 
evaluation of 30 percent.  The RO responded in November 1990, 
and again told the Veteran that his disability rating could 
not be increased unless he furnished information about 
medical treatment.  The RO received a letter from the Veteran 
on December 27, 1990, in which he stated, under the heading 
of "Disability Increase", that he had been in receipt of 
medical care at VA medical facilities in Los Angeles, 
California, and asked the RO to get those records.  He said 
that those records would provide full information regarding 
his physical condition.  He further stated that his current 
condition of arthritis had started during his wartime 
service.  The Board notes that the RO had denied service 
connection for arthritis (rheumatism) in April 1982.  There 
is no evidence of record that the RO ever took any action on 
either the claim for increased disability benefits or the 
matter of service connection for arthritis.

In considering a claim for accrued benefits, generally, only 
evidence contained in the claims file at the time of a 
veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-
61 (1993), the Court held that service department and certain 
VA medical records are considered as being constructively in 
the claims file at the date of death although they may not 
physically be in there until after that date.  In this case, 
the Veteran, in December 1990, and prior to his death, 
notified the RO that he had been in receipt of VA medical 
treatment at VA facilities in Los Angeles, California.  The 
RO apparently never undertook a search for those records and 
never issued a rating decision on the appellant's increased 
rating claims or on his claim for service connection for 
arthritis.  

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by Federal facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should, with the assistance of the 
appellant as needed, obtain all of the relevant VA treatment 
records not already of record and associate them with the 
claims file.

The duty to assist includes obtaining medical records and 
medical opinions where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that 
the Board's task is to make findings based on evidence of 
record - not to supply missing facts.  Beaty v. Brown, 6 Vet. 
App. 532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and implementing 
regulations found at 38 C.F.R. § 3.159 is 
completed.  In particular, the AMC/RO should 
notify the appellant of the information and 
evidence needed to substantiate her accrued 
benefits claim and her new and material 
evidence cause of death claim, and inform 
her what portion of such evidence she should 
obtain and what the Secretary will attempt 
to obtain on her behalf.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where the decedent had been treated for 
medical problems between 1989 and 1991.  The 
AMC/RO should obtain any such records that 
have not been previously secured.  In 
particular, the Veteran's VA medical 
treatment records from the VA facilities in 
Los Angeles, CA, must be obtained.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and her representative, if any, 
should be informed of the negative results 
and be given opportunity to secure the 
records.

4.  If any additional development, such as 
the obtaining of a medical opinion, is 
necessary to adjudicate either issue, 
especially in light of any newly received VA 
treatment records, that development should 
be accomplished.

5.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
accrued benefits claim on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories and in light of 
the additional evidence obtained.  

6.  Thereafter, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the new 
and material cause-of-death claim on appeal.  
The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories and in light of 
the additional evidence obtained.

7.  If any benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be provided a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claims to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  
Appropriate time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


